Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              November 20, 2017

The Court of Appeals hereby passes the following order:

A18E0020. WELCH D. BROWN JR. v. THE STATE.

      The Appellant’s Request For An Extension of Time To File Application For
Appeal filed in the above-styled case is hereby DENIED. The request for extension
is untimely.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      11/20/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.